Citation Nr: 1021178	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-18 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder and 
depression.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from November 1954 to 
November 1956.

This matter initially came before the Board of Veterans' 
Appeals (Board) from January 2006 and August 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The Veteran timely 
appealed, and the Board denied the claim in August 2009.  The 
Veteran then appealed the decision to the United States Court 
of Appeals for Veterans Claims (hereinafter the Court).  In 
March 2010, the Veteran's representative and VA's Office of 
General Counsel filed a joint motion requesting that the 
Court vacate the Board's decision and remand the matter to 
the Board for further development and re-adjudication.  
Specifically, the Veteran's representative contended that in 
its August 2009 decision, the Board failed to consider 
medical evidence favorable to the Veteran and failed to 
address why it found VA medical examination of the Veteran 
unnecessary under McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  That same month, the Court granted the joint motion, 
vacated the Board's decision, and remanded the case to the 
Board for compliance with the terms of the joint motion.

In this instance, the Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has recently 
held that, although an appellant's claim identified 
posttraumatic stress disorder (PTSD) without more, it cannot 
be a claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may 
reasonably be encompassed by several factors-including the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim.  The Court 
reasoned that the appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the 
affliction (symptoms) his mental condition, however 
described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

Here, although the Veteran filed his claim seeking service 
connection for PTSD specifically, the Board notes that the 
Veteran has been diagnosed with and sought treatment for 
multiple acquired psychiatric disorders, including both PTSD 
and depression.  The Board further notes that, pursuant to 
Clemons, supra, the Board in its August 2009 decision framed 
the issues on appeal with respect to each of the categories 
of disorder with which the Veteran has been diagnosed.  See 
38 C.F.R. § 3.304(f) (2009).  However, as the Court vacated 
the Board's August 2009 decision in its March 2010 order, the 
Board is not bound by its prior classification of the issues 
on appeal and thus finds that, pursuant to Clemons, supra, 
the Veteran's service-connection claim is more accurately 
classified as one for an acquired psychiatric disorder, to 
include PTSD and depression.  See Clemons, 23 Vet. App. 1.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office in Louisville, Kentucky.  VA will notify the 
Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Generally, service connection requires:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999).  In addition, certain chronic diseases, such 
as psychoses, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection for PTSD requires:  (1) a medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).  

The Veteran has contended that he has PTSD as a result of 
multiple stressors.  The RO previously denied the Veteran's 
claim in part on the basis that it was unable to verify his 
claimed in-service stressors and that he did not carry a 
clear diagnosis of PTSD.  The RO also found that the other 
psychiatric disorders with which the Veteran has been 
diagnosed have not been etiologically linked to service. 

A review of the Veteran's DD-Form 214 (Armed Forces of the 
United States Report of Transfer or Discharge) confirms that 
he was awarded a Parachutist Badge, and further records show 
that he participated in at least eight parachute jumps.  The 
Veteran has further stated that he was stationed in Panama 
for several months during active duty, during which time he 
participated in training activities called "Barracuda."   
The National Personnel Records Center (NPRC) in St. Louis, 
Missouri, however, has indicated that further personnel 
records are "fire-related," or involved in a 1973 fire at 
the NPRC and are therefore largely unavailable.  However, 
copies of some service personnel records, including discharge 
records, were made available by the Veteran and are of 
record.

With regard to his claimed in-service stressors, the Veteran 
reported in a January 2007 stressor statement that he was 
involved in an incident in which a fellow soldier was shot in 
the hip by a weapon that had not been properly unloaded.  The 
Veteran reported that he had to testify at the ensuing court-
martial, which he estimates occurred in June or July 1956.  
The Veteran stated that he was unable to recall the name of 
the wounded soldier.  It appears to the Board that this 
information is sufficiently specific to allow further inquiry 
into whether military records are available documenting the 
event.  Credible supporting evidence that a claimed in-
service stressor occurred is important in light of the 
specific elements necessary to substantiate a service 
connection claim for PTSD.  See 38 C.F.R. § 3.304(f) (2009).  

The Veteran has also reported experiencing a stressful 
training exercise while stationed in Panama, as well as 
assisting in parachute jumps during high wind in which he 
witnessed a paratrooper dragged 200 yards into rough terrain.  
However, the Veteran has not provided specific dates or date 
ranges when these incidents occurred.  The Board thus finds 
that further research must be undertaken regarding the 
Veteran's alleged stressors.  See Daye v. Nicholson, 20 Vet. 
App. 512, 518 (2006) (noting the importance of securing and 
reviewing a Veteran's unit history for possible alternative 
sources of evidence of combat or stressors).  Thus, on remand 
the agency of original jurisdiction (AOJ) should give the 
Veteran opportunity to provide sufficiently specific 
information concerning his identified stressors.  Once any 
such information is received, the AOJ must prepare a report 
detailing the stressors identified in the Veteran's claims 
file and contact the United States Army and Joint Services 
Records Research Center (JSRRC), and any other appropriate 
source(s), for verification of the claimed stressors.  The 
AOJ must request all potentially relevant sources of 
evidence-to include morning reports, as well as operational 
reports, unit histories, and organizational reports, and any 
other documentation deemed relevant-from JSRRC, as well as 
from any other agency that may hold records relevant to the 
Veteran's claimed in-service stressors.  In all such 
requests, the AOJ must identify the alleged incident and 
resulting injury to the Veteran's fellow soldier, which the 
Veteran stated occurred in June or July 1956.  Furthermore, 
the Veteran must be notified if the search for corroborating 
information leads to negative results.  Any follow-up action 
recommended by any agency should be taken.

The AOJ is reminded that requiring corroboration of every 
detail, including the Veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the Veteran's participation (e.g., not controvert the 
Veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
also Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  
In Suozzi, the United States Court of Appeals for Veterans 
Claims (Court) held that a radio log showing that the 
Veteran's company had come under attack was new and material 
evidence to warrant reopening a claim of service connection 
for PTSD, despite the fact that the radio log did not 
specifically identify the Veteran's participation.  Suozzi, 
10 Vet. App. at 310.  The Court also stressed that the 
evidence favorably corroborated the Veteran's alleged in-
service stressor.  Id. at 311.  Reaffirming its holding in 
Suozzi, the Court stated in Pentecost that, although unit 
records did not specifically identify a Veteran as being 
present during rocket attacks, the fact that he was stationed 
with a unit that was present while such attacks occurred 
objectively corroborated his claim of having experienced 
rocket attacks.  Pentecost, 16 Vet. App. at 128.  

Regarding diagnosis of the Veteran's mental disabilities, the 
Board first acknowledges that the Veteran's service treatment 
records reflect that at his May 1953 pre-induction report of 
medical examination, he was noted to be "normal" 
psychiatrically.  Reports of medical examination conducted in 
November 1954, March 1955, and at the Veteran's August 1956 
separation from active duty again found him to be "normal" 
psychiatrically.  Records are silent as to any complaints of 
or treatment for psychological difficulty while the Veteran 
was serving on active duty.

Post-service medical records reflect that the Veteran's 
treating VA medical professionals have identified the Veteran 
as suffering from PTSD, depression, and generalized anxiety 
disorder.  In that connection, the Board notes that evidence 
from the St. Louis VA facility reflects that the Veteran was 
diagnosed with PTSD in a November 2006 treatment note.  
Treatment records since that time reflect that the Veteran 
continues to receive treatment on an ongoing basis for 
psychiatric complaints, which have been variously diagnosed 
as generalized anxiety disorder and depression.  The Board 
notes in particular that the Veteran's VA treatment providers 
have discussed his psychiatric disorders in the context of 
his military service, although no clear etiological link has 
been established between his active duty and his current 
diagnoses.  In that connection, the Veteran was noted at an 
April 2008 treatment visit to complain of "reliving jungle 
experiences," including a friendly fire incident he claims 
occurred while he was stationed in Panama for training.  At 
that visit, the Veteran's treating psychologist stated that 
the Veteran's "ongoing anxiety disorder [was] exacerbated by 
his military experiences."  The Veteran has also submitted a 
private psychological evaluation, conducted in December 2007 
and January 2008, at which time he was noted to complain of 
nervousness due to military experiences.  The examiner opined 
that this "exposure to stressful events while in the 
military may also be a contributing factor" to the Veteran's 
psychiatric problems.

In light of the Veteran's contentions and the medical 
evidence discussed above, the Board finds it necessary to 
secure an examination to ascertain whether the Veteran in 
fact has PTSD that is a result of a confirmed in-service 
stressor or otherwise suffers from an acquired psychiatric 
disorder related to service.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2009); Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991) (where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted).  Thus, on remand, the Veteran 
should be afforded a VA examination in order to obtain a 
current diagnosis based on both an examination and a thorough 
review of his claims file.  Specifically, the Veteran should 
be afforded a psychiatric evaluation to include particular 
attention to the November 2006 PTSD diagnosis made during 
VAMC treatment, as well as the April 2008 treatment note in 
which the Veteran's treatment provider opined that his 
psychiatric problems were " exacerbated by his military 
experiences."  In the report, the examiner should address 
the relationship between any diagnosed PTSD and the Veteran's 
verified in-service stressors.  

Further, under Clemons, supra, in order to properly assess 
the Veteran's claim for an acquired psychiatric disorder, to 
include PTSD, on remand the AOJ must schedule him for a VA 
psychiatric examination in order to determine the current 
diagnosis or diagnoses of his claimed acquired psychiatric 
disorder(s).  In addition to conducting a psychiatric 
examination, the designated examiner must provide a medical 
nexus opinion with respect to any identified acquired 
psychiatric disorder.  The opinion must address whether the 
Veteran has an acquired psychiatric disorder that is 
attributable to his active military service.  Such an opinion 
is also important in view of the evidence contained in the 
Veteran's post-service treatment records, which indicate that 
he has a current diagnosis of anxiety disorder and depression 
in addition to PTSD.  The report must specifically address 
the April 2008 treatment note, in which the Veteran's 
treatment provider mentioned that the Veteran's psychiatric 
problems are "exacerbated by his military experiences," in 
the context of any negative opinion.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
must be sent a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization to enable 
any additional pertinent evidence not 
currently of record relating to the 
Veteran's claimed PTSD to be obtained.  
The AOJ must specifically ask the Veteran 
to provide information relating to his 
alleged in-service stressors, including 
specific dates.  The Veteran should also 
be invited to submit any pertinent 
evidence in his possession.  The AOJ must 
explain the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.  

2.  Once the Veteran has provided 
sufficiently specific information, a 
letter must be prepared asking JSRRC to 
provide any available information that 
might corroborate the Veteran's alleged 
in-service stressors.  JSRRC must be 
provided with a description of any 
alleged stressors properly identified by 
the Veteran, including in particular the 
friendly fire incident in June or July 
1956, as well as copies of any relevant 
documents (e.g., the Veteran's DD Form 
214, other service personnel records, 
and/or any statements made by the 
Veteran), or information contained 
therein.  Any additional action suggested 
by JSRRC must be accomplished.  If the 
search for corroborating information 
leads to negative results, this must be 
documented in the claims file and the 
Veteran must be notified of this fact, of 
the efforts taken to obtain the 
information, and of any further action to 
be taken.

2.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the Veteran must 
be scheduled for VA examination and 
notified that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claim.  See 38 C.F.R. § 3.655(b) (2009).  
All examiner(s) must thoroughly review 
the Veteran's claims file, to include a 
copy of this remand.  

Psychological testing must be conducted 
with a view toward determining whether 
the Veteran in fact meets the criteria 
for a diagnosis of PTSD.  The RO should 
provide the examiner with a summary of 
the verified in-service stressors, and 
the examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the current psychiatric symptoms.  A VA 
examiner must review the Veteran's claims 
file and test results, examine the 
Veteran, and provide an opinion as to 
whether the Veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  The examiner must identify the 
specific stressor(s) underlying any PTSD 
diagnosis and should comment upon the 
link between the current symptomatology 
and the Veteran's stressor(s).  A 
complete rationale must be provided for 
all opinions expressed, and the examiner 
must specifically discuss the November 
2006 diagnosis of PTSD in the context of 
any negative opinion.

In addition to an opinion regarding PTSD, 
the examiner must provide an opinion as 
to whether it is at least as likely as 
not that the Veteran has any other 
current acquired psychiatric disorder 
that is related to his active military 
service.  The examiner must specifically 
address the April 2008 VA treatment 
record, in which the Veteran's 
psychiatric problems were noted to be 
"exacerbated by his military 
experiences," in the context of any 
negative opinion.  All opinions must be 
set forth in detail and explained in the 
context of the record.  

3.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, the 
claim on appeal must be adjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal is not granted, the Veteran and 
his representative must be furnished a 
supplemental statement of the case and 
afforded the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



